Title: General Orders, 22 January 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown saturday Jany 22nd 80.
            Parole Sacharissa—  C. Signs Saint. Simple.
          
          In future the column, “On Command”—in returns is to comprehend none but men detached on military duty—There is to be an additional column under the head of “Extra Service”— which is to comprehend Waggoners, Artificers and all others who are so employed as not to be counted upon as part of the effective force of the army.
          Conductors are immediately to be appointed to those brigades that are deficient.
          
          The woolen caps and mittens lately issued to the detachment under command of Major General Lord Sterling are as soon as possible to be collected and returned to the Clothier General—The officers commanding brigades will see this order executed with respect to those men who have rejoined their corps, and Colonel Hazen will attend to it in that part of the detachment remaining under his command.
          Brigade returns, regimentally digested, are to be made to the Adjutant General on wednesday next of the arms, ammunition, accoutrements, drums and fifes in possession of the respective regiments; and on the same day the brigade Conductors (or Quarter Masters where there are no Conductors) are to make a return of all those articles in their possession.
          The officers commanding brigades will take care to have the men completed with bayonets as speedily as possible.
        